Johnson J.
delivered the opinion of the Court.
We are perfectly satisfied that the judgment in this case is right. The authority given by the act of 1815, to officers commanding regiments, to permit volunteer companies of infantry to be raised in their respective commands, to officers commanding brigades to permit companies of artillery and cavalry to be formed within their commands,never contemplated that the officer commanding a regiment or brigade, should have authority to enrol in their service the privates of another regiment or brigade. The obvious intention was to authorize the officer of the brigade or regiment to organize volunteer companies of their own privates, and within their own limits and commands, and words more apt could not have been used to express that idea. Instances may have occurred in which this rule has been violated, and where volunteer companies have been made up by enrollments from different regiments ; and where it has been done with the consent of the commanding officers, it certainly would form an excuse for not performing ordinary *50militia duty in the beat company in which the party resided, bat here the relators claim it as a personal right, which cannot be sustained. This view supersedes the other questions that have been raised in the grounds of appeal.

Motion dismissed.

Note — This case was one arising out of the former military command of O’Neali, X He therefore gave no opinion.